Citation Nr: 0919238	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  04-19 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an earlier effective date for service 
connection for posttraumatic stress disorder (PTSD), 
currently effective January 16, 2002.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1968. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas granting service connection for PTSD and 
assigning an effective date of January 16, 2002.  

In March 2009, the Veteran testified in a Board hearing in 
front of the undersigned Veterans Law Judge in Washington, 
D.C.  The transcript of the hearing is associated with the 
claims file and has been reviewed.


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The Veteran filed a claim for service connection for PTSD 
on January 16, 2002.  


CONCLUSION OF LAW

The appellant lacks legal entitlement to an effective date 
earlier than January 16, 2002 for service connection for 
PTSD as a matter of law.  38 U.S.C.A. § 5110(b)(1) (West 
2002); 38 C.F.R. §§ 3.1(p), 3.400 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the veteran was sent a VCAA letter in January 2004 that 
addressed the notice elements for entitlement to an earlier 
effective date.  The letter informed the appellant of what 
evidence was required to substantiate the claim for an 
earlier effective date and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  The Board acknowledges that the 
veteran was not provided with the provisions regarding 
effective dates as set forth in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Here, however, the veteran is challenging 
the effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, private medical records and VA medical 
records.  The veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded a 
VA medical examination in August 2002 to determine service 
connection for PTSD.  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran asserts that an earlier effective date prior to 
January 16, 2002 is warranted for service connection for 
PTSD.  Generally, the effective date of an award of benefits 
is either (1) the date of receipt of the claim or (2) the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2008).  Applicable 
laws and regulations further set out that the effective date 
of an award of direct service connection may be established 
at the day after separation from service or date entitlement 
arose, if the claim is received within one year of separation 
from service, otherwise the general rule applies. 38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

Regulations allow for the filing of informal claims.  38 
C.F.R. § 3.155 (2008).  An informal claim requires either a 
communication or action that indicates the intent to apply 
for VA benefits.  An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155 (2008).  VA must look to all 
communications from a claimant that may be interpreted as a 
formal or informal claim for benefits and is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).  An informal 
claim, just like a formal claim, must also be in writing.  
Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999). 

In this case, the veteran filed a claim for service 
connection for PTSD on January 16, 2002.  The veteran did not 
file a claim for benefits for PTSD within one year after 
service.  His current assertion is that an Application for 
Medical Benefits dated December 26, 1972 should be construed 
as an informal claim, entitling him to an effective date of 
December 26, 1972.   

The Board has reviewed the Application for Medical Benefits 
dated December 26, 1972.  The Board finds that this document 
does not identify the benefit sought as 38 C.F.R. § 3.155 
requires.  At the time the veteran sought the medical 
benefits, he did not have a diagnosis of PTSD.  There is no 
indication on the Application for Medical Benefits that he 
was seeking treatment for or service connection for PTSD.  
The records shows and the veteran indicated that he was 
admitted for anxiety and alcoholism, not PTSD.  This document 
does not identify PTSD as the benefit sought by the veteran 
and it does not reflect that the veteran was seeking to apply 
for disability compensation.  Even if the Board assumes that 
the veteran attempted to file a claim for VA benefits in 
1972, there is no evidence in the record that identifies 
"the benefit sought," as is required by the regulation to 
constitute an informal claim.

Additionally, the presence of the medical evidence does not 
establish intent to seek service connection for PTSD and 
cannot be construed as a claim for service connection.  
MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed.Cir.2006); see 
38 C.F.R. § 3.157 (2008).  A medical examination report will 
only be considered an informal claim for an increase in 
disability benefits if service connection has already been 
established for the disability.  Id. at 1327.  Medical 
records can serve as informal claims when such reports relate 
to examination or treatment of a disability for which 
service-connection has previously been established.  See 38 
C.F.R. § 3.157(b)(1).  In this case, in 1972 service 
connection for PTSD had not yet been awarded.  Therefore, 
under § 3.157(b)(1), the 1972 records could not be construed 
as informal claims for disability benefits.  MacPhee, supra. 

The Board finds that a claim, either formal or informal, was 
not filed before the January 16, 2002 claim.  Therefore, as a 
matter of law, the effective date of service connection for 
his PTSD cannot be earlier than January 16, 2002.  

During the hearing the veteran's representative referenced 
VA's duty to assist the veteran in 1972.  The statutory duty 
to assist is triggered by the filing of a substantially 
complete application, which includes the benefit claimed and 
any medical condition on which the claim is based.  38 C.F.R. 
§ 3.159(3), (5)(b) (2008).  As there is no evidence in the 
record that the December 1972 document included the benefit 
sought and the underlying medical condition of PTSD, the VA 
was not under an obligation in 1972 to assist the veteran in 
developing his claim.  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992).

The veteran also asserted that the effective date was clear 
and unmistakable error (CUE).  But, CUE is a very specific 
and rare kind of "error."  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  If it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  A valid claim 
of CUE requires more than a disagreement as to how the facts 
were weighed or evaluated.  Crippen v. Brown, 9 Vet. App. 412 
(1996).  Mere disagreement with how the RO evaluated the 
facts is inadequate to raise the claim of CUE.  Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995).  In this case, the 
Veteran's argument that he had symptoms of PTSD in 1972 as 
2002 is precisely the sort of factual disagreement that 
cannot give rise to a valid claim of CUE.  Additionally, a 
failure in the duty to assist cannot give rise to CUE; nor 
does it result in "grave procedural error" so as to vitiate 
the finality of a prior, final decision.  Cook v. Principi, 
318 F.3d 1334 (Fed. Cir. 2002); Caffrey v. Brown, 6 Vet. App. 
377, 383 (1994).  A breach of the duty to assist creates an 
incomplete record, not an incorrect record.  Cook, 314 F.3d 
at 1346; Caffrey, 6 Vet. App. at 384.  Furthermore, under the 
provisions of 38 C.F.R. § 3.105(a), there must be a previous 
determination that is final and binding.  The Veteran's claim 
for an earlier effective date is still being presently 
adjudicated and was not final at the time of this appeal.  

The Board is sympathetic to the veteran's assertions that his 
PTSD affected him prior to January 2002.  A claim for 
compensation for PTSD, however, must be reasonably specific.  
Since there was no prior claim for benefits due to his PTSD, 
the Board can find no basis for an earlier effective date 
than January 16, 2002. 

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue. The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

An earlier effective date for service connection for 
posttraumatic stress disorder, prior to January 16, 2002 is 
denied.  


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


